Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was  given in an interview with Mr. Jensen on 09-01-21.

The application has been amended as follows: 

(Currently Amended) A vibrator device comprising:
a semiconductor substrate;
a vibrator unit disposed at a first surface of the semiconductor substrate and including
a vibrator element, and
an excitation electrode disposed at the vibrator element and having a portion facing the semiconductor substrate;
a cover bonded to the first surface of the semiconductor substrate in a joint portion surrounding the vibrator unit; and
and at a second surface of the semiconductor substrate and being disposed at an inner peripheral surface of a through hole that extends through the substrate from the first surface to the second surface,
the insulating film overlapping the portion of the excitation electrode in plan view, and being absent at the joint portion of the semiconductor substrate and the cover.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763.  The examiner can normally be reached on M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849